Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Fechter on August 10, 2021.

The application has been amended as follows: 
	In claims 24-31, “16” has been deleted, and –23—has been substituted therefor.

	In claim 28, “22” has been deleted, and –2—has been substituted therefor.  
This appears to be a typographical error, given that there are only 2 sequences in the sequence listing.



The following is an examiner’s statement of reasons for allowance:  the claims are free of the prior art given that the prior art does not teach or suggest a polypeptide having phospholipase C activity having at least 90% sequence identity to the mature polypeptide of SEQ ID NO: 2 in a method of treating oil.  The closest prior art is Nagasaki et al (US PGPub 2009/0053768) that teaches a phospholipase C enzyme having only 56.5% sequence identity to SEQ ID NO: 2.  And O’Donoghue et al (US PGPub 2011/0093965) teaches use of phospholipase C for degumming oil. However, neither reference teaches a phospholipase C having at least 90% sequence identity to SEQ ID NO: 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662